 
 
I 
108th CONGRESS
2d Session
H. R. 5256 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Aderholt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Polyethylene HE2591. 
 
 
1.Polyethylene HE2591 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.39.33Polyethylene HE2591 (CAS No. 25087–43–7), with l-butene as comonomer (provided for in subheading 3901.20.50)FreeNo changeNo changeOn or before 12/31/2008  
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.   
 
